—Order unanimously reversed on the law without costs, motion denied, petition reinstated and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in granting respondent’s motion to dismiss the petition seeking a change in custody at the close of petitioner’s proof. It cannot be said here that the proof presented was such that a finding in favor of petitioner *841could not be made by any rational process (see, Nicholas v Reason, 84 AD2d 915). Furthermore, such a motion should not be granted where, as here, “resolution of disputed facts depends upon credibility determinations” (Fenton v Ives, 229 AD2d 704, 705). Thus, we reverse the order, deny respondent’s motion, reinstate the petition and remit the matter to Erie County Family Court for a new hearing. (Appeal from Order of Erie County Family Court, Szczur, J. — Custody.) Present — Pine, J. P., Hurl-butt, Scudder, Kehoe and Gorski, JJ.